DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive.
On page 6, Applicant argues that Horn does not teach three separate measurements, wherein the first parameter is associated with the flow meter, the second with the sensor, and the third is calculated or estimated, of now currently amended claim 11. However, in paragraph 11, Horn teaches “[t]he environmental factors include at least one primary factor, and an optional secondary factor. The primary factor includes, for example, a temperature, a pressure, a feed flow, a product flow, and the like. The secondary factor includes, for example, a density, a specific composition, and the like. Using the primary and secondary factors, at least one offset between the measurement and the process model information is calculated”. Therefore, the first parameter, feed flow is from a flow measuring device, the second parameter, temperature and/or pressure readings are from corresponding sensors, and the third parameter is calculated or estimated and different from the first two measurements. The third parameter is not specified as viscosity in claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Liu (Reg. No. 77002) on 04/26/2022.
The application has been amended as follows: 

Cancel claims 12-13 and amend claims 11 and 14-17 as follows:

11.	(Currently Amended) A system for monitoring physical parameters of fluid passing through a pipe in a plant, the system comprising:
a flowmeter configured to measure a first physical parameter of the fluid passing through the pipe, the flowmeter comprising at least one processing unit configured to compute a first processed data based on the first physical parameter measured by the flowmeter;
a gateway device in communication with the flowmeter;
a sensor configured to measure a second parameter associated with the fluid flow through the pipe proximate the flowmeter and generate sensor data corresponding to the second parameter; and
a server in communication with the gateway device and configured to receive the first processed data and the sensor data, the server is configured to compute, using a virtual flowmeter model, a second processed data based on the first processed data from the flowmeter and the sensor data from the sensor, wherein the second data is one of a calculated or an estimated value of a third physical parameter that is different from the first physical parameter and the second parameter, [[and]]
wherein the server is configured to provide the second processed data to at least the flowmeter, and
wherein the server is configured to compute the second processed data by:
determining an estimated third physical parameter;
based on inputting the estimated third physical parameter into the virtual flowmeter model, determining an estimated second parameter; 
comparing the estimated second parameter and the second parameter from the sensor data to determine a difference between the estimated second parameter and the second parameter; and
based on the difference between the estimated second parameter and the second parameter being less than a threshold, setting the third physical parameter for the second data as the estimated third physical parameter.

14.	(Currently Amended) The system of claim [[13]]11, wherein the server is further configured to compute the second processed data by:
based on the difference between the estimated second parameter and the second parameter being greater than a threshold:
determine one or more new third physical parameters; 
re-execute the virtual flowmeter model one or more times based on the one or more new third physical parameters to determine one or more new estimated second parameters; and
based on comparing the one or more new estimated second parameters with the second parameter from the second sensor data, set the third physical parameter for the second data as a new third physical parameter of the one or more new third physical parameters.
15.	(Currently Amended) The system of claim [[12]]11, wherein determining the estimated second parameter is based on inputting the initial third physical parameter and the first physical parameter into the virtual flowmeter model.
16.	(Currently Amended) The system of claim [[12]]11, wherein the first physical parameter is a velocity measurement, wherein the second parameter is a pressure measurement, and wherein the third physical parameter is viscosity calculation.
17.	(Currently Amended) The system of claim [[12]]11, wherein the first physical parameter is a velocity measurement, wherein the second parameter is a pipe surface temperature measurement, and wherein the third physical parameter is fluid inlet temperature calculation.

Allowable Subject Matter
Claims 2-7, 9-11, 14-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 11 (Currently Amended) recites:
A system for monitoring physical parameters of fluid passing through a pipe in a plant, the system comprising:
a flowmeter configured to measure a first physical parameter of the fluid passing through the pipe, the flowmeter comprising at least one processing unit configured to compute a first processed data based on the first physical parameter measured by the flowmeter;
a gateway device in communication with the flowmeter;
a sensor configured to measure a second parameter associated with the fluid flow through the pipe proximate the flowmeter and generate sensor data corresponding to the second parameter; and
a server in communication with the gateway device and configured to receive the first processed data and the sensor data, the server is configured to compute, using a virtual flowmeter model, a second processed data based on the first processed data from the flowmeter and the sensor data from the sensor, wherein the second data is one of a calculated or an estimated value of a third physical parameter that is different from the first physical parameter and the second parameter, 
wherein the server is configured to provide the second processed data to at least the flowmeter, and
wherein the server is configured to compute the second processed data by:
determining an estimated third physical parameter;
based on inputting the estimated third physical parameter into the virtual flowmeter model, determining an estimated second parameter; 
comparing the estimated second parameter and the second parameter from the sensor data to determine a difference between the estimated second parameter and the second parameter; and
based on the difference between the estimated second parameter and the second parameter being less than a threshold, setting the third physical parameter for the second data as the estimated third physical parameter.

Horn et al. (US 20160292325 A1), hereinafter “Horn”, is still considered by the Examiner, to be the closest prior art of record.
Regarding Claim 11, Horn teaches A system for monitoring physical parameters of fluid passing through a pipe in a plant (Horn [0013] The present invention utilizes process measurements from any of the following devices: pressure sensors, differential pressure sensors, orifice plates, venturi, other fiov,1 sensors.: also See Fig. 2 Plant A-Plant N 12a-12n; also see [0009] A general object of the invention is to improve operation efficiency of chemical plants and refineries; note that the listed sensors, especially the differential pressure sensor and flow sensors imply that reference invention can monitor flow through a pipe), the system comprising:
a flowmeter configured to measure a first physical parameter of the fluid passing through the pipe (Horn [0013] The present invention utilizes process measurements fron1 any of the following devices: pressure sensors, differential pressure sensors, orifice plates, venturi, other flow sensor; also see [0053] As an example only, consider the following measurements: a feed with the composition of 50% component A and 50% component B and a flow of 200 pounds per hour (90.7 kg/hr) and two product streams; note this is measuring total flow through the feed; also see [0011] The environmental factors include at least one primary factor, and an optional secondary factor. The primary factor includes, for example, a temperature, a pressure, a feed flow, a product flow, and the like.), the flowmeter comprising at least one processing unit configured to compute a first processed data based on the first physical parameter measured by the flowmeter (Horn [0053] As an example only, consider the following measurements: a feed with the composition of 50% component A and 50% component Band a flow of 200 pounds per hour (90. 7 kg/hr) and two product streams; also see [0034] the actual measured data; also see Fig. 1 Network 16, and note that the parameter sensor data is necessarily processed; note that there must be a process present in order to send the digital flow data from the facility over the network);
a gateway device in communication with the flowmeter (Horn Fig. 2. Network 16; also see [0030] The data cleansing system 10 may reside in or be coupled to a server or computing device 14 (including, e.g., data base and video servers), and is programmed to perform tasks and display relevant data for different functional units via a communication network 16);
a sensor configured to measure a second parameter associated with the fluid flow through the pipe proximate the flowmeter and generate sensor data corresponding to the second parameter (Horn [0036] The interface module 24 receives data from, for example, plant sensors and parameters via the network 16, and other related system devices., services, and applications; also see [0046] One or more steps can include manual operations or data inputs from the sensors and other related systems, as desired; and [0011] The environmental factors include at least one primary factor, and an optional secondary factor. The primary factor includes, for example, a temperature, a pressure, a feed flow, a product flow, and the like.; also see [0053] the first with a composition 99% component A and a flow of 100 pounds per hour (45.3kg/hr) and the second with a composition of 99% component B and 95 pounds per hour (43.1 kg/hr) and note that individual sensors are present to measure the individual components A and B. also see Fig. 3 104 Obtain Plant Information); and
a server (Horn Fig. 2 Server 14) in communication with the gateway device and configured to receive the first processed data and the sensor data (Horn [0036] Also included in the data cleansing system 10 is an interface module 24 for providing an interface between the data cleansing system 10, one or more internal or external databases 26, and the network 16. The interface module 24 receives data from, for example, plant sensors and parameters via the network 16, and other related system devices, services, and applications; also see Fig. 2 and note that the server 14 is in communication with the network 16, in communication with the Plant data 12a-12n), the server is configured to compute, using a virtual flowmeter model (Horn Fig. 3 106 Generate Plant Process Model), a second processed data based on the first processed data from the flowmeter and the sensor data from the sensor (Horn [0034] Referring now to FIG. 2, it is preferred that the present data cleansing system 10 includes a reconciliation unit 22 configured for reconciling actual measured data from the respective plants 12a--12n in comparison with process model results from a simulation engine based on a set of reference m set points; also see [0053] The expected flow of the second product stream would be 100 pounds per hour (45.3 kg/hr) and the operator can therefore assess that the offset between the measurement and simulation is 5 pounds per hour (2.27 kg/hr); note that the Examiner considers the expected flow used to calculate the offset as the "second processed data"), wherein the second data is one of a calculated or an estimated value of a third physical parameter that is different from the first physical parameter and the second parameter (Horn [0033-0043]; in particular see [0033] The web-based platform 18 allows all users to work with the same information, thereby creating a collaborative environment for- sharing best practices or for troubleshooting. The method of this invention provides more accurate prediction and optimization results due to fully configured models which can include, for example, catalytic yield representations, constraints, degrees of freedom, and the like; also see [0048] The plant process model estimates or predicts plant performance that is expected based upon the plant operation information; and [0053] Based on the first-principles model, the total feed must equal the total product and the total amount of A or B in the feed must equal the total amount of A or B in the product. The expected flow of the second product stream would be 100 pounds per hour (45.3 kg/hr) and the operator can therefore assess that the offset between the measurement and simulation is 5 pounds per hour (2.27 kg/hr).), and
wherein the server is configured to compute the second processed data by:
determining an estimated third physical parameter (Horn [0051] In step 110, fit parameters or offsets that change by more than a predetermined threshold, and measurements that have more than a predetermined range of error may trigger further action. Note that the predetermined threshold is an estimation of the third physical parameter);
based on inputting the estimated third physical parameter into the virtual flowmeter model, determining an estimated second parameter (Horn [0052] More specifically, a measured value and corresponding simulated value are evaluated for detecting an error based on a corresponding offset. Note simulated second parameter corresponds with the estimated third physical parameter); 
comparing the estimated second parameter and the second parameter from the sensor data to determine a difference between the estimated second parameter and the second parameter (Horn [0052] More specifically, a measured value and corresponding simulated value are evaluated for detecting an error based on a corresponding offset. In a preferred embodiment, an offset is detected when the measured information is not in sync with the simulated information. The system uses evidence from a number of measurements and a process model to determine the simulated information. Note that the offset is based on a comparison of the measured and simulated parameter values).
Horn does not explicitly teach wherein the server is configured to provide the second processed data to at least the flowmeter, and based on the difference between the estimated second parameter and the second parameter being less than a threshold, setting the third physical parameter for the second data as the estimated third physical parameter.
However, Horn does teach providing the “second processed data” to an operator for inspection and rectification (Horn [0054-0055] Individual measurements with large errors may be eliminated from the fitting algorithm and an alert message or warning signal raised to have the measurement inspected and rectified; and note that the offset between the first and second processed data of the instant application is for error detection and correction.), 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Horn to explicitly incorporate providing the "second processed data" to the flowmeter to compute the offset/error at the processor of the flowmeter, as the network is in two-way communication with the flowmeter, Additionally the Examiner takes official notice that providing the second data to the flow meter is conventional in order to calibrate the device or at least alert users of any offsets/errors (see Stewart et al. ("Fundamentals Of Flow Computers", White Paper, Vokogawa, Oct. 2017)).
Horn, as best understood by the Examiner, does not teach or fairly suggest based on the difference between the estimated second parameter and the second parameter being less than a threshold, setting the third physical parameter for the second data as the estimated third physical parameter.
Claims 2-7, 9, 10, and 14-17 are allowed by virtue of their dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cage et al. (US 20170205373 A1) discloses a Fluid Parameter Sensor And Meter.
Maginnis et al. (US 20160245681 A1) discloses MEMS Thermal Flow Sensor With Compensation For Fluid Composition.
Agar et al. (US 20150059446 A1) discloses Method And System For Analysis Of Rheological Properties And Composition Of Multi-Component Fluids.
Gysling (US 20100094569 A1) discloses Viscous Fluid Flow Measurement Using A Differential Pressure Measurement And A Sonar Measured Velocity.
Liang et al (CN 206540794 U) discloses A Dynamic Viscosity Testing Device.
Drzewiecki (US 6076392 A) discloses a Method And Apparatus For Real Time Gas Analysis.
Wang et al. (US 20120022807 A1) discloses an Apparatus And Method For Measuring Viscosity.
Hayashi et al. (JP 2008309743 A) discloses Device And Method For Measuring Viscosity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        04/26/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863